PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/957,223
Filing Date: 19 Apr 2018
Appellant(s): CHEN, Zhisheng



__________________
Parker D. McCrary
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 18, 21-22is/are rejected under 35 U.S.C. 103 as being unpatentable over XINGJIAN (CN106214502; wherein a machine translation is provided) in view of SAGEL (US 2008/0247968), GLANDORF et al (US 4,849,212), HOCHSTEIN et al (US .
XINGJIAN teaches a toothpaste composition (see pg. 1), which reads on dentifrice composition comprising of: 1-2% of antimicrobial composition containing silver and activated carbon (see pg. 2), which inhibit and kill oral bacteria, remove bad breath and promote gums (see pg. 2) and has a black color, because activated carbon is activated charcoal and charcoal has a black color (see wikipedia for “activated carbon” if needed); titanium oxide (see pg. 3), which reads on an interference pigment; 0.1-0.5% colorant (see pg. 1), wherein, one skilled in the art can easily add any desired colorant. Note, toothpaste have viscosity, since toothpaste is a paste. XINGJIAN is not clear on the ratio amount of silver and activated carbon in the antimicrobial composition; however, it would have been obvious to start with a 1:1 ratio of silver to activated carbon, because they are both antimicrobials. Thus, starting with 0.5-1% of activated carbon and optimizing by increasing or decreasing the amount to attain the desired result, such as inhibit and kill oral bacteria, remove bad breath and promote gums.
XINGJIAN does not teach the toothpaste composition has a black colored phase and a white colored phase in a stripe pattern; or using a colorant/interference pigment, such calcium aluminum borosilicate.
SAGEL teaches the prior had known of making multi-phase dentifrice composition comprising of at least two visually distinct phases (see abstract), such as stripe pattern 
GLANDORF teaches a dentifrice composition (see title) comprising of: 0.05-0.15% of a pearlescent material (see col. 2, line 55-57), which reads on interference pigment, such as mica containing titanium oxide (see col. 2, line 45-46), for improved pearlescence appearance (see abstract).
HOCHSTEIN teaches the prior art had known of using pigments in toothpaste (see [0028]), such as pearlescent pigments commercially available from Xirona® preferably TiO2/mica.
APPLICANT’s specification disclosed using commercially available interference pigment Xirona® Moonlight Sparks. Thus, Xirona® Moonlight Sparks was commercially available.
MERCK disclosed nine commercially available Xirona® titanium oxide (see pg. 2) pigments that can be used in cosmetics (see pg. 1), such as Xirona® Moonlight Sparks (see pg. 3).
PROSPECTOR disclosed commercially available Xirona® Moonlight Sparks contains titanium dioxide and calcium aluminum borosilicate (see pg. 1), which is the only interference pigment used in Applicant’s example (see Applicant’s Example) and would have the same 50-75% of calcium aluminum borosilicate as recited by Applicant, unless proven otherwise. 

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring pigment, such as Xirona® Moonlight Sparks, which has titanium oxide and 50-75% calcium aluminum borosilicate, as the titanium oxide coloring pigment and fluoride in XINGJIAN’s toothpaste. The person of ordinary skill in the art would have been motivated to make those modifications, because it would give a color that some consumer could desire and fluoride is a well-known active agent commonly used in toothpaste, and reasonably would have expected success because titanium oxide and fluoride have been used in toothpaste product.
The references do not specifically teach adding the exact range of activated carbon in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the effectiveness in inhibiting and killing oral bacteria, removing bad breath and promoting gums; saving cost by reducing the amount needed.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a viscosity of 155,000 centipoise. The person of .

(2) Response to Argument
	Appellant argues that that Xingjian teaches away from the claimed subject matter of "black colored phase comprising from 0.05% to 0.5%, by weight of the composition, of activated carbon," as is presently recited in independent claim 1. Appellant notes that Xingjian uses activated carbon fiber in an antimicrobial composition, which requires activated carbon in a much larger amount. For example, Xingjian teaches, "Preferably, described toothpaste by following component by weight the most formulated: wetting agent 15~65%, abrasives 20~45%, surfactant 1~3%, sweeting agent 0.1~1%, coloring agent 0.1~1%, antimicrobial compositions 1-2%, remaining Part is deionized water," See Xingjian, with emphasis added by Appellant. As such, Appellant submits that a person of ordinary skill in the art would have added activated carbon in amounts that would lead to an antimicrobial benefit after reading Xingjian. It is believed that adding activated carbon in such high amounts proposed by Xingjian could prevent the consumer preferred two-phase (white/black) appearance that was favored by consumers in TABLE 2 of the Specification.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, XINGJIAN teaches silver and activated carbon are both antimicrobial agents used in toothpaste (see page 2), wherein the total amount of antimicrobials is preferably 1-2%.  XINGJIAN is not clear on the ratio amount of silver and activated carbon in the 
	Appellant argues that Appellant's own specification and PROSPECTOR are not available as prior art to the claims of the present application. In order for a reference to be available as prior art under 35 USC § 103, the cited reference must be available prior art under 35 USC § 102(a)(l) or 102(a)(2). See MPEP 2141.01(I). Appellant's specification published on October 25, 2018 (See PAIR, U.S. Publication No. 2018/0303729), which is after the effective filing date of the present application, which is 21 April 2017. Moreover, the Office has not shown the date of availability of the supplied PROSPECTOR reference. The Office has only provided an "downloaded on 19 December 2019," which is after the effective filing date of the present application, which is 21 April 2017. As such, Appellant asserts that neither reference is not as prior art under § 102(a)(l) because neither had published prior to the effective filing date of the present application. Additionally, Appellant submits that Appellant's specification is not available as prior art under § 102(a)(2). § 102(a)(2) states that, "the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor 
	The Examiner finds these arguments unpersuasive, because Appellant’s specification and PRSPECTOR are not used as prior art, but rather “as evidence” that Xirona® Moonlight Sparks was commercially available and that commercially available Xirona® Moonlight Sparks contains titanium dioxide and calcium aluminum borosilicate. Additionally, even without these references as evidence, Appellant have not denied that Xirona® Moonlight Sparks was commercially available and that commercially available Xirona® Moonlight Sparks contains titanium dioxide and calcium aluminum borosilicate
	Appellant argues that the Office has not established a prima facie case of obviousness with respect to "of an interference pigment, the interference pigment comprising calcium aluminum borosilicate," as is presently recited by independent claim
1. The Office states, "HOCHSTEIN teaches the prior art had known of using pigments in toothpaste (see [0028]), such as pearlescent pigments commercially available from Xirona® preferably TiO2/mica." See the Office Action on page 4. Appellant notes that TiO2/mica is not presently claimed as calcium aluminum borosilicate is currently recited by independent claim 1. The Office states, "APPLICANT's specification disclosed using commercially available interference pigment Xirona® Moonlight Sparks. Thus, Xirona® Moonlight Sparks was commercially available." The Office also states, "PROSPECTOR disclosed commercially available Xirona® Moonlight Spark contains titanium dioxide and 
	The Examiner finds this argument unpersuasive, because discussed in the rejection, HOCHSTEIN teaches using coloring pigments commercially available from XIRONA® in toothpaste, wherein XIRONA® Moonlight Sparks is a coloring pigments commercially available from XIRONA®, and XIRONA® Moonlight Sparks has 50-70% calcium aluminum borosilicate. Note, Appellant has one example, wherein the example only used XIRONA® Moonlight Sparks; however, Appellant’s claim 1 recitation of “calcium aluminum borosilicate” would encompass other coloring pigments beside XIRONA® Moonlight Sparks. 




Respectfully submitted,
/JAKE M VU/Primary Examiner, Art Unit 1618    

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                                                                                                                                                                                                                            Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.